       Case 2:20-cv-00601-GJF-CG Document 20 Filed 10/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

       Plaintiff,

v.                                                                  CV No. 20-601 GJF/CG

ALBERT SENA, et al.,

       Defendants.

                          SECOND ORDER EXTENDING
             PLAINTIFF’S TIME TO SERVE SUMMONS AND COMPLAINT

       THIS MATTER is before the Court on Plaintiff’s Second Motion to Extend Time to

Serve Defendants (the “Motion”), (Doc. 14), filed October 6, 2020. Plaintiff seeks

additional time to properly serve the Summons and Complaint upon Defendants. Id. at

3. Plaintiff filed his Complaint on June 22, 2020, (Doc. 1), and an Amended Complaint

on September 10, 2020, (Doc. 4), alleging violations of 42 U.S.C. § 1983. The Court

previously extended Plaintiff’s time to serve Defendants with the Summons and

Complaint to October 7, 2020. (Doc. 6).

       In the Motion, Plaintiff explains he has successfully served five of the ten

defendants—Douglas Ford, Dagoberto Rodriguez, Brice Stacy, Officer Santino, and

John Doe 1. (Doc. 14 at 1-2). Plaintiff further explains he is currently awaiting

confirmation of service on two more of the defendants—Derren McPherson and Jacob

Bonner. Id. at 1. Plaintiff states that he has been unable to locate the three remaining

Defendants—Albert Sena, Rafael Aguilar, and Steven Cope—despite Plaintiff’s diligent

efforts. Id. at 2. Accordingly, Plaintiff asks the Court to find good cause exists to extend

time to serve the Summons and Complaint on Defendants. Id. at 3.
       Case 2:20-cv-00601-GJF-CG Document 20 Filed 10/14/20 Page 2 of 2




       Upon a showing of good cause by a plaintiff, the Court is required to extend the

time for service for an appropriate period. FED. R. CIV. P. 4(m). Even if the plaintiff has

not demonstrated good cause for an extension of time, the Court may, in its discretion,

extend time to effect service. Espinoza v. United States, 52 F.3d 838 (10th Cir. 1995).

The Court finds Plaintiff’s good faith effort to locate and verify Defendants constitutes

“good cause” for an extension of time to serve the Summons and Complaint, as more

fully set forth in the Court’s Memorandum Opinion and Order denying without prejudice

Plaintiff’s Motion to Allow Service by Publication (the “Memorandum Opinion and

Order”), (Doc.17). The Court further notes extending the time for service will not

prejudice Defendants.

       IT IS THEREFORE ORDERED that Plaintiff’s Second Motion to Extend Time to

Serve Defendants, (Doc. 14), be GRANTED. Plaintiff shall serve the Summons and

Complaint upon Defendants, pursuant to the Court’s Memorandum Opinion and Order,

(Doc. 17), by December 13, 2020.

       IT IS FURTHER ORDERED that Defendants’ responses to Plaintiff’s Complaint

are due January 4, 2021.

       IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
